UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4101



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


OLEN TYRONE SMITH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:03-cr-00210-WDQ)


Submitted:   August 2, 2006                 Decided:   August 14, 2006


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis A. Pommett, III, LAW OFFICES OF NATHANSON & POMMETT,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, George L. Russell, III, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          This appeal is before the court after our limited remand

for resentencing under United States v. Booker, 543 U.S. 220

(2005). Olen Tyrone Smith appeals the sixty-month sentence imposed

after remand, on his convictions for possession with intent to

distribute Phentermine HC1, in violation of 21 U.S.C. § 841(a)(1)

(2000), and interference with commerce by threats or violence, in

violation of 18 U.S.C. § 1951(a) (2000).           Smith challenges the

reasonableness of this sentence, contending that it is longer than

necessary to comply with the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).       We find, however, that the

district court sentenced Smith only after appropriately considering

and examining the sentencing guidelines and the § 3553(a) factors,

as instructed by Booker.     We therefore affirm the sentence.

          This court reviews the imposition of a sentence for

reasonableness.    Booker, 543 U.S. at 260-61; United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005). After Booker, courts

must   calculate   the   appropriate   guideline    range,   making   any

appropriate factual findings. United States v. Davenport, 445 F.3d

366, 370 (4th Cir. 2006).       The court then should consider the

resulting advisory guideline range in conjunction with the factors

under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and determine

an appropriate a sentence.     Davenport, 445 F.3d at 370.       If the

sentence exceeds the advisory guideline range, it will generally be


                                 - 2 -
deemed reasonable “if the reasons justifying the variance are tied

to § 3553(a) and are plausible.”         United States v. Moreland, 437

F.3d 424, 434 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

          Smith contends that his sentence is unreasonable because

consideration   of   the   §   3553(a)   factors   justifies   a   downward

departure.   He asserts that, based on the nature of the drug at

issue--a weight control drug, rather than a narcotic drug--and the

fact that he believed that he was acting under a lawful order from

his employer, as well as the fact that the force used was minimal--

using a box to push the victim back through the exit doors and into

some barrels--he should have received a downward departure from the

advisory range.      The court considered these arguments and noted

that the drug type was factored into the determination of the

guideline range.     The court also noted that the jury disbelieved

Smith’s defense that he believed he was acting pursuant to a lawful

order from his employer.

          In imposing sentence, the district court increased the

sentence above the advisory guideline range, explaining that the

increase was based on facts learned at trial and based on the

nature of the defendant.       The court also based the increase on the

nature of the offense, noting that it was a “greed-driven offense,”

and also noting that Smith had a prior conviction for a greed-

driven offense.




                                   - 3 -
               Because the district court’s explanation for the sentence

above    the    advisory   range   shows   that   the   court   appropriately

considered the factors in § 3553(a) with respect to Smith and his

offense and also that it considered Smith’s arguments for a lesser

sentence, we find that the resulting sentence was reasonable.            See

United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006);*

Hughes, 401 F.3d at 546.

               Accordingly, we affirm Smith’s sixty-month sentence.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




     *
      We note that the district court did not make any findings on
remand as to the amount of loss and therefore did not increase
Smith’s sentence on this basis. Under Booker and Hughes, the court
could have made the same amount-of-loss findings on remand that
were made during the initial sentencing and Smith could have
received the same sentence. See Davenport, 445 F.3d at 370.

                                     - 4 -